DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 29, 30, and 32-49 are presented for examination. Claims 1-28, and 31 are canceled.

Response to Arguments
3.	Applicant’s argument filed on 12/14/2020 with respect claims 29, 43, and 48 have been fully considered but they are not persuasive.
For Claim Rejections - 35 USC § 112:
The applicant’s attorney argues that the claim amendments clarify the limitations of claims 29-30 and 32-47 with respect to the term “apparatus.” Claim 31 was canceled, thereby rendering the rejection of that claim moot. The Examiner respectfully disagrees and asserts still the claims 29, 43, and 48 are ambiguous because not clear to the Examiner what the” apparatus” is refer to? And how the “selecting at the apparatus operating — and transmitting the data from the apparatus can be?. Therefore, the " apparatus" must be specific structure, material or acts to entirely perform the recited function. “Emphasis added.”
For Claim Rejections - 35 USC § 103:
The applicant contends that the office action fails to teach or suggest the limitation of "select at the apparatus operating in a non-scheduled access scheme at least one of a first 
Examiner respectfully disagrees and asserts the reference of Akkarakaran et al. (U.S. PN: 2014/0037019) in paragraphs [0014, 0015, 0056, and 0066] teaches the limitation such feature. For example, another aspect of the disclosure provides a wireless UE configured for uplink MIMO transmission, including at least one processor, a memory coupled to the at least one processor, and a wireless communication interface coupled to the at least one processor. Here, the at least one processor is configured to receive an absolute grant for the uplink MIMO transmission, comprising a first grant for scheduled data and at least one second grant for non-scheduled data, to determine a primary stream transport block size (TBS) and a secondary stream TBS, to determine a power level for both the primary stream and a secondary stream, and, if an E-TFC selection process for the UE is power- or buffer-limited, to allocate the non-scheduled data only to the primary stream, if the allocated non-scheduled data is less than the determined primary stream TBS, to allocate the scheduled data to the primary stream in an amount not to exceed the determined primary stream TBS, and to allocate the scheduled data to the secondary stream in an amount not to exceed the determined secondary stream TBS. See paragraph [0014].
Another aspect of the disclosure provides a non-transitory computer-readable medium operable at a wireless user equipment configured for uplink MIMO transmission, including instructions for causing a computer to receive an absolute grant for the uplink MIMO transmission, comprising a first grant for scheduled data and at least one second grant for non-scheduled data, instructions for causing a computer to determine a primary stream transport block size (TBS) and a secondary stream TBS, instructions for causing a computer to determine a power level for both the primary stream and a secondary stream, and instructions for causing a computer to, if an E-TFC selection process for the UE is power- or buffer-limited, allocate the non-scheduled data only to the primary stream, if the allocated non-scheduled data is less than the determined primary stream TBS, allocate the scheduled data to the primary stream in an amount not to exceed the determined primary stream TBS, and to allocate the scheduled data to the secondary stream in an amount not to exceed the determined secondary stream TBS. See paragraph [0015].
In an HSUPA system, data transmitted on a transport channel such as the E-DCH is generally organized into transport blocks. During each transmission time interval (TTI), without the benefits of spatial multiplexing, at most one transport block of a certain size (the transport block size or TBS) can be transmitted per carrier on the uplink from the UE 210. However, with MIMO using spatial multiplexing, multiple transport blocks can be transmitted per TTI in the same carrier, where each transport block corresponds to one code word. See paragraph [0056].
Based on these input parameters, at each TTI boundary, the E-TFC selection entity 504 may determine a suitable E-TFC for an uplink transmission, including, for example, selecting the power to utilize on each stream (including a suitable scaling factor), selecting a transport block size (TBS) for each stream, selecting a modulation and coding scheme to utilize on each stream, and selecting a spreading factor for each stream. See paragraph [0066].
Also, applicant contends that the cited references fail to teaches or suggest “wherein the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence.” As recited in claim 1 and similar feature in claims 43 and 48.
Examiner respectfully disagrees and asserts that the paragraphs [0024], [0050] and Figs. 3-6 of Guillemette (U.S. 2016/0211867) teach such limitations. Paragraph [0040] of the Both the major and optional sequences may be configured by the network node. The major sequence pool may be the resource pool of the first codeword, while the optional sequence pool may be the resource pool of the second codeword.” As been stated above, both the major and optional sequences configured by the network node, and it have been obvious to those have ordinary skilled in the art that the network node can be a “Tanner graph” which is type of network node. “Emphasis added.” Therefore, Examiner respectfully disagrees and asserts that the paragraphs [0024], [0050] and Figs. 3-6 of Guillemette (U.S. 2016/0211867) teach such limitation. For example, sparse code multiple access (SCMA) is a non-orthogonal multiple-access technique that transmits multiple data streams over a set of sub-carrier frequencies using non-orthogonal spreading sequences. In particular, the data streams are communicated over different SCMA layers by mapping the data streams to the set of sub-carriers using SCMA codewords (e.g., a spreading sequence) selected from codebooks assigned to the respective SCMA layers. Each SCMA layer is mapped to a different combination of sub-carrier frequencies in the set of sub-carrier frequencies over which the data streams are collectively transmitted. SCMA codewords in a given codebook specify that different combinations of symbols are communicated over the combination of sub-carrier frequencies mapped to the corresponding SCMA layer. Thus, the codeword is selected based on the bit-encoding of the data stream. See paragraph [0024].

Finally, for the Applicant’s convenience, see Figs. 4-6 are reproduced below.

    PNG
    media_image1.png
    570
    845
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    630
    887
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 29, 30,  and 32-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to independent claim 29, the claim recites "--- the at least one processor, to cause the apparatus at least to select at the apparatus operating in a non-scheduled access scheme at least one of a first codeword or a second codeword based on an amount of data---- and transmit the data from the apparatus to a network node using at least one of the first codeword or the second codeword." ---." The limitaions of “the at least one processor, to cause the apparatus at least to select at the apparatus operating--- and transmit the data from the apparatus,” (emphasis added), it is ambiguous because not clear to the Examiner what the” apparatus” is refer to? Therefore, the Examiner suggests that the claim language should be written as same manner of claim 48. For example, “select the code word at a user equipment operating…” and “transmit the data from the user equipment to a network node,” since the paragraph [0008] of the applicant’s application states “--- with the at least one processor, to cause the apparatus at least to select at a user equipment operating in a non-scheduled access scheme at least one of a first codeword or a second codeword based on an amount of data. The data in the non-scheduled access scheme can be spread according to a spreading sequence. The at least one memory and transmit the data from the user equipment to a network node using at least one of the first codeword or the second codeword.”
Other independent claim 43 recites similar limitations of claim 29. Therefore, is rejected for the same reason of claim 1.
Dependent claims 30, 32-42 and 44-47 depend from the base claims 1 and 12 respectively and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 29, 30, 32-35 and 37-48 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Akkarakaran et al. (U.S. PN: 2014/0037019) "herein after as Akkarakaran" in view of Guillemette (U.S. PN: 2016/0211867). 

As per claim 29:
Akkarakaran substantially teaches or discloses an apparatus, comprising: at least one processor (see Fig. 9, component 904); and at least one memory (see Fig. 9, component 905) including computer program code (see paragraph [0014], herein a wireless UE configured for uplink MIMO transmission, including at least one processor, a memory coupled to the at least one processor, and Fig. 2), wherein the at least one memory and computer program code are configured, with the at least one processor (see paragraph [0057], herein each of the blocks illustrated in FIG. 4 may be implemented as software modules, which may be stored in a memory and executed by a processor at the UE 210), to cause the apparatus at least to select at the apparatus operating in a non-scheduled access scheme at least one of a first codeword or a second codeword based on an amount of data (see paragraph [0014], herein the at least one processor is configured to receive an absolute grant for the uplink MIMO transmission, comprising a first grant for scheduled data and at least one second grant for non-scheduled data, to determine a primary stream transport block size (TBS) and a secondary stream TBS, to determine a power level for both the primary stream and a secondary stream, and, if an E-TFC selection process for the UE is power- or buffer-limited, to allocate the non-scheduled data only to the primary stream, if the allocated non-scheduled data is less than the determined primary stream TBS, paragraphs [0056, 0066] and Figs. 2 & 4); determine a transport block size for at least one of the first codeword or the second codeword (see paragraph [0012], herein determining a primary stream transport block size (TBS) and a secondary stream TBS, and paragraph [0011]); and transmit the data from the apparatus to a network node using at least one of the first codeword or the second codeword (see paragraph [0032], herein one UE 210 is shown in communication with a number of the Node Bs 208. The downlink (DL), also called the forward link, refers to the communication link from a Node B 208 to a UE 210, and the uplink (UL), also called the reverse link, refers to the communication link from a UE 210 to a Node B 208, and Fig. 2).
Akkarakaran does not explicitly teach wherein the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence.
However, Guillemette in analogous art teaches wherein the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence (see paragraph [0024], herein Sparse code multiple access (SCMA) is a non-orthogonal multiple-access technique that transmits multiple data streams over a set of sub-carrier frequencies using non-orthogonal spreading sequences. In particular, the data streams are communicated over different SCMA layers by mapping the data streams to the set of sub-carriers using SCMA codewords (e.g., a spreading sequence) selected from codebooks assigned to the respective SCMA layers, and Figs. 4-6), and (see paragraph [0050], herein the relationship between SCMA codebooks, which spread their codewords across the same resource elements (REs) and subcarriers, along with the MPA used to decode these codewords, may be visualized using a Tanner graph. Each Tanner graph node works in isolation, only accessing the messages on its connected edges. An edge is the link in the Tanner graph that connects two nodes, and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Akkarakaran with 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence would have reduced the processing complexity of iterative non-orthogonal signal processing techniques are desired to improve decoding performance (see paragraph [0003] of Guillemette). 

As per claim 30:
Akkarakaran teaches that wherein the selecting of at least one of the first codeword or the second codeword is based on at least one of a size of the uplink buffer at the apparatus, a size of the resource pool, or a configured modulation and coding scheme (see paragraph [0066], herein the E-TFC selection entity 504 may determine a suitable E-TFC for an uplink transmission, including, for example, selecting the power to utilize on each stream (including a suitable scaling factor), selecting a transport block size (TBS) for each stream, selecting a modulation and coding scheme to utilize on each stream, and selecting a spreading factor for each stream). 

As per claim 32:
Guillemette teaches that wherein the spread signals from the first codeword and second codeword are superposed (see Figs. 4-6). 

As per claim 33:
see paragraph [0067], herein The scheduling of a UE 210 may be made in accordance with various measurements made by the Node B 208 such as the noise level at the Node B receiver, with various feedback information transmitted on the uplink by UEs such as a "happy bit," buffer status, and transmission power availability, and with priorities or other control information provided by the network). 

As per claim 34:
Guillemette teaches that wherein the major sequence is configured from a major sequence pool, and the optional sequence is determined based on the major sequence and an optional sequence pool (see paragraph [0050], herein SCMA decoders typically make use of an MPA processor for recovery of the transmitted SCMA codewords. The relationship between SCMA codebooks, which spread their codewords across the same resource elements (REs) and subcarriers, along with the MPA used to decode these codewords, may be visualized using a Tanner graph, and Figs.4 -6).

As per claim 35:
Guillemette teaches that wherein the major sequence pool and the optional sequence pool are predefined (see paragraph [0056], herein each codeword spreads across K=4 subcarriers or REs, so there are K FNs. Also, there are J=6 codebooks which may transmit at the same time, so there are J VNs. Additionally, there are M=SCMA codewords within an SCM codebook M=[4, 8, 16]). 

As per claim 37:
Akkarakaran teaches that wherein the second codeword or a modulation and coding scheme of the second codeword is directly or indirectly derived from the first codeword (see paragraph [0059], herein A rank 2 transmission utilizes two precoding vectors, applied to two streams, respectively, transmitted on the E-DPDCH and the secondary S-E-DPDCH. Here, in an aspect of the present disclosure, the first stream and the secondary stream may be spatially separated streams of an uplink MIMO transmission, which share the same carrier frequency). 

As per claim 38:
Akkarakaran teaches that wherein the determining of the transport block size is based on a modulation and coding scheme of the at least one of the first codeword or the second codeword (see paragraph [0066], herein selecting a transport block size (TBS) for each stream, selecting a modulation and coding scheme to utilize on each stream, and selecting a spreading factor for each stream).

As per claim 39:
Akkarakaran teaches that wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to use a cyclic redundancy check mask to indicate the modulation and coding scheme level of the second codeword (see paragraph [0058], herein In each HARQ process, when a transport block on the E-DCH is received from higher layers, the process for mapping that transport block to the physical channels E-DPDCH (or, when utilizing the secondary transport block, the S-E-DPDCH) may include several operations such as CRC attachment 404, 454, and Fig. 4, step 454). 

As per claim 40:
Akkarakaran teaches that wherein the first codeword and the second codeword are encoded separately (see paragraph [0059], herein the first stream and the secondary stream may be spatially separated streams of an uplink MIMO transmission, which share the same carrier frequency., and Fig. 4). 

As per claim 41:
Akkarakaran teaches that wherein encoding of the first codeword and the second codeword occur in series on a time domain (see Figs. 4-6). 

As per claim 42:
Akkarakaran teaches that wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to randomly select the spreading sequence for the first codeword, or wherein the spreading sequence for the first codeword is determined from another transmitted sequence from the apparatus (see paragraph [0024], herein the data streams are communicated over different SCMA layers by mapping the data streams to the set of sub-carriers using SCMA codewords (e.g., a spreading sequence) selected from codebooks assigned to the respective SCMA layers). 

As per claim 43:
see Fig. 9, component 904); and at least one memory (see Fig. 9, component 905) including computer program code (see paragraph [0014], herein a wireless UE configured for uplink MIMO transmission, including at least one processor, a memory coupled to the at least one processor, and Fig. 2), wherein the at least one memory and computer program code are configured, with the at least one processor (see paragraph [0057], herein each of the blocks illustrated in FIG. 4 may be implemented as software modules, which may be stored in a memory and executed by a processor at the UE 210), to cause the apparatus at least to receive data at apparatus from a user equipment in a non-scheduled access scheme using at least one of a first codeword or a second codeword, wherein the at least one of the first codeword or the second codeword is selected based on an amount of the data (see paragraph [0014], herein the at least one processor is configured to receive an absolute grant for the uplink MIMO transmission, comprising a first grant for scheduled data and at least one second grant for non-scheduled data, to determine a primary stream transport block size (TBS) and a secondary stream TBS, to determine a power level for both the primary stream and a secondary stream, and, if an E-TFC selection process for the UE is power- or buffer-limited, to allocate the non-scheduled data only to the primary stream, if the allocated non-scheduled data is less than the determined primary stream TBS, paragraphs [0056, 0066]  and Fig. 2); and decode the second codeword (see paragraph [0125], herein the soft decisions are then decoded and deinterleaved to recover the data, control, and reference signals. The CRC codes are then checked to determine whether the frames were successfully decoded). 
Akkarakaran does not explicitly teach wherein the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence.
see paragraph [0024], herein Sparse code multiple access (SCMA) is a non-orthogonal multiple-access technique that transmits multiple data streams over a set of sub-carrier frequencies using non-orthogonal spreading sequences. In particular, the data streams are communicated over different SCMA layers by mapping the data streams to the set of sub-carriers using SCMA codewords (e.g., a spreading sequence) selected from codebooks assigned to the respective SCMA layers), and (see paragraph [0050], herein the relationship between SCMA codebooks, which spread their codewords across the same resource elements (REs) and subcarriers, along with the MPA used to decode these codewords, may be visualized using a Tanner graph. Each Tanner graph node works in isolation, only accessing the messages on its connected edges. An edge is the link in the Tanner graph that connects two nodes, and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Akkarakaran with the teachings of Guillemette by including the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence would have reduced the processing complexity of iterative non-orthogonal signal processing techniques are desired to improve decoding performance (see paragraph [0003] of Guillemette). 

As per claim 44:
Akkarakaran teaches that wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to determine a presence or a modulation and coding scheme of the second codeword based on information detected from the first codeword (see paragraph [0066], herein Based on these input parameters, at each TTI boundary, the E-TFC selection entity 504 may determine a suitable E-TFC for an uplink transmission, including, for example, selecting the power to utilize on each stream (including a suitable scaling factor), selecting a transport block size (TBS) for each stream, selecting a modulation and coding scheme to utilize on each stream, and selecting a spreading factor for each stream). 

As per claim 45:
Akkarakaran teaches that wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to send a signal of a modulation and coding scheme to the user equipment for the first codeword (see paragraph [0067], herein a scheduler at the Node B 208 may provide scheduling information 508 to the UE 210 for each uplink stream. This scheduling information provided to the UE 210 may be utilized to schedule resources for the UE to use in its uplink MIMO transmission). 

As per claim 46:
Guillemette teaches that wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to determine at least one of the major sequence of the first codeword or the optional sequence of the second codeword see paragraph [0024], herein the data streams are communicated over different SCMA layers by mapping the data streams to the set of sub-carriers using SCMA codewords (e.g., a spreading sequence) selected from codebooks assigned to the respective SCMA layers). 

As per claim 47:
Guillemette teaches that wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to determine the major sequence of the first codeword (see paragraph [0050], herein The relationship between SCMA codebooks, which spread their codewords across the same resource elements (REs) and subcarriers, along with the MPA used to decode these codewords, may be visualized using a Tanner graph), wherein the optional of the second codeword is derived from a predefined relationship between the first codeword and the second codeword (see paragraph [0059], herein A rank 2 transmission utilizes two precoding vectors, applied to two streams, respectively, transmitted on the E-DPDCH and the secondary S-E-DPDCH. Here, in an aspect of the present disclosure, the first stream and the secondary stream may be spatially separated streams of an uplink MIMO transmission, which share the same carrier frequency).

As per claim 48:
Akkarakaran substantially teaches or discloses teaches a method, comprising: selecting at a user equipment operating in a non-scheduled access scheme at least one of a first codeword or a second codeword based on an amount of data (see paragraph [0014], herein the at least one processor is configured to receive an absolute grant for the uplink MIMO transmission, comprising a first grant for scheduled data and at least one second grant for non-scheduled data, to determine a primary stream transport block size (TBS) and a secondary stream TBS, to determine a power level for both the primary stream and a secondary stream, and, if an E-TFC selection process for the UE is power- or buffer-limited, to allocate the non-scheduled data only to the primary stream, if the allocated non-scheduled data is less than the determined primary stream TBS, paragraphs [0056, 0066] and Figs. 2 & 4); determining a transport block size for at least one of the first codeword or the second codeword (see paragraph [0012], herein determining a primary stream transport block size (TBS) and a secondary stream TBS, and paragraph [0011); and transmitting the data from the user equipment to a network node using at least one of the first codeword or the second codeword (see paragraph [0032], herein one UE 210 is shown in communication with a number of the Node Bs 208. The downlink (DL), also called the forward link, refers to the communication link from a Node B 208 to a UE 210, and the uplink (UL), also called the reverse link, refers to the communication link from a UE 210 to a Node B 208, and Fig. 2).
Akkarakaran does not explicitly teach wherein the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence.
However, Guillemette in analogous art teaches wherein the data in the non-scheduled access scheme is spread according to a spreading sequence (see paragraph [0024], herein Sparse code multiple access (SCMA) is a non-orthogonal multiple-access technique that transmits multiple data streams over a set of sub-carrier frequencies using non-orthogonal spreading sequences. In particular, the data streams are communicated over different SCMA layers by mapping the data streams to the set of sub-carriers using SCMA codewords (e.g., a spreading sequence) selected from codebooks assigned to the respective SCMA layers), and (see paragraph [0050], herein the relationship between SCMA codebooks, which spread their codewords across the same resource elements (REs) and subcarriers, along with the MPA used to decode these codewords, may be visualized using a Tanner graph. Each Tanner graph node works in isolation, only accessing the messages on its connected edges. An edge is the link in the Tanner graph that connects two nodes, and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Akkarakaran with the teachings of Guillemette by including the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence would have reduced the processing complexity of iterative non-orthogonal signal processing techniques are desired to improve decoding performance (see paragraph [0003] of Guillemette). 

As per claim 49:
Guillemette teaches that wherein the major sequence is configured from a major sequence pool, and the optional sequence is determined based on the major sequence and an optional sequence pool (see paragraph [0050], herein SCMA decoders typically make use of an MPA processor for recovery of the transmitted SCMA codewords. The relationship between SCMA codebooks, which spread their codewords across the same resource elements (REs) and subcarriers, along with the MPA used to decode these codewords, may be visualized using a Tanner graph, and Figs.4 -6).

6.	Claim 36 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Akkarakaran in view of Guillemette in further view of Zhang et al. (U.S. PN: 2017/0290052) "herein after as Zhang." 

As per claim 36:
Akkarakaran-Guillemette as combined does not teach wherein there is a one-to-one mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool, or there is a one-to-multiple mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool. 
However, Zhang in analogous art teaches wherein there is a one-to-one mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool (see paragraph [0031], herein there are three 3-tuples in table 302, which have respective indices 1, 2, and 3. The pilot mapping scheme in table 302 is one-to-one mapping because each 3-tuple has a unique sequence of pilots, and Fig. 3), or there is a one-to-multiple mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool (see paragraph [0032], herein Therefore, a pilot is reused in different 3-tuples, and so there is one-to-multiple mapping between the pilots in the three sets, and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Akkarakaran-Guillemette as combined with the teachings of Zhang by including the one-to-one mapping between a first sequence in the major sequence pool and the second sequence in the optional 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the one-to-one mapping between a first sequence in the major sequence pool and the second sequence in the optional sequence pool, or there is the one-to-multiple mapping between the first sequence in the major sequence pool and the second sequence in the optional sequence pool would have improved the mapping performance of the communication system.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112